OPINION — AG — ** STATE FACTORY INSPECTION — DEPARTMENT OF LABOR ** UNDER 40 O.S. 145 [40-145] . . . JURISDICTION OF THE STATE FACTOR INSPECTOR AND INCLUDING THE SPECIFIC AUTHORITY OF SUCH INSPECTOR AS IT IS RELATED TO THE PHYSICAL STRUCTURE. (INSPECTION OF BOILER ROOM) — IF IT IS NOT DESIRED THAT THE STATE FACTORY INSPECTOR DO ANYTHING, OR EXERCISE ANY AUTHORITY, OUTSIDE THE ACTUAL ROOM IN WHICH THE BOILER ITSELF IS LOCATED, THEN THIS OFFICE (A.G.) BELIEVES IT ADVISABLE TO PURPOSE AND CONSIDER AN AMENDMENT TO THE STATUTE PRESCRIBING HIS DUTIES AND FUNCTIONS. (APPURTENANCES, STEAM LINES, LABOR) CITE: 40 O.S. 145 [40-145] (J. H. JOHNSON)